Citation Nr: 0107636	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  97-34 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from June 1968 to February 
1972.  He had service in the Republic of Vietnam from 
February 1970 to December 1970.  

The RO denied service connection for PTSD in an unappealed 
rating decision of February 1995.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
1997 rating decision by the RO which denied service 
connection for a carcinoid tumor of the stomach, claimed as 
secondary to exposure to Agent Orange, and from a July 1997 
rating decision in which the RO again denied service 
connection for PTSD.  In his substantive appeal dated in 
November 1997, the service representative indicated that the 
veteran wished to appear for a personal hearing at the RO.  
The veteran withdrew his request for a personal hearing in a 
statement dated in April 1998.  

In a June 1999 decision, the Board denied service connection 
for a carcinoid tumor, claimed as secondary to exposure to 
Agent Orange.  The Board also determined that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for PTSD.  The issue of service 
connection for PTSD was thereupon remanded to the RO for 
further development.  This issue is now before the Board for 
appellate consideration at this time.  


REMAND

The veteran has asserted that he has developed PTSD as a 
result of combat experiences during his service in Vietnam.  
Neither the veteran's DD Form 214, nor the other service 
personnel documentation of record, shows that the veteran is 
a recipient of any award indicating exposure to combat, such 
as the Combat Infantryman Badge or the Purple Heart Medal, 
and these records do not otherwise indicate that he was 
exposed to combat.  During his service in Vietnam, his 
reported duties were that of a mason, carpenter and concrete 
finisher.  He was assigned to C Company, 589th Engineer 
Battalion (Construction).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of PTSD, credible supporting 
evidence that the claimed stressor during service actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).  

In a statement received in September 1994, the veteran said 
that, during service in Vietnam the summer of 1970, he 
witnessed the death of a friend who was killed by an 
explosion when he touched a stake with a Vietnamese flag 
attached that was rigged as a booby trap.  He said that this 
incident occurred while he was transporting supplies from 
Song Pha to Phang Rang Air Force Base.  The veteran said that 
he did not know the name of the individual killed on this 
occasion, but recalled that he was a black private first 
class who was on his way home to Philadelphia, Pennsylvania.  

During VA outpatient treatment for psychiatric symptoms in 
March 1997, the veteran stated that he worked as a heavy 
equipment operator in Vietnam.  He said that he witnessed 
killings and was in combat.  After evaluation, the 
assessments included "rule out" PTSD.  During a psychiatric 
evaluation conducted in June 1997, the veteran indicated that 
he experienced flashbacks and avoidance behavior related to 
military service in Vietnam.  He again related that he 
witnessed the death of a friend who was blown up by a "booby 
trapped VC flag".  He also said that he witnessed a truck 
blown up by a mine and added that his own truck would have 
run over the mine if it were not for the fact that the other 
truck passed him.  After evaluation, the diagnoses included 
PTSD.  

On a substantive appeal filed in January 1998, the veteran 
stated that he worked as a combat engineer while serving in 
Vietnam.  He reported being fired on by snipers on numerous 
occasions and again repeated the incident involving the 
friend killed by a land mine.  He also said that his compound 
came under attack at night.  He added that he witnessed the 
death of Vietcong soldiers.  

Since the veteran had a diagnosis of PTSD, and since the 
veteran had claimed that he had been involved in combat with 
the enemy, the Board remanded the issue of service connection 
for PTSD to the RO in June 1999.  At that time, the Board 
instructed the RO to contact the veteran and request from him 
a complete detailed description (names, dates, locations, 
circumstances etc) of the specific traumatic events that he 
believed had caused PTSD, especially the reported incidents 
that involved the death of his friend in the booby trap 
explosion, sniper attacks, and assaults on his compound.  The 
RO was also to request that the veteran provide the names and 
addresses of all health care providers who had treated him 
for psychiatric symptoms since service discharge.  The RO was 
also instructed to obtain the veteran's complete outpatient 
and inpatient treatment records documenting treatment by the 
VA since June 1997, as well as any of the veteran's personnel 
records not already in the claims folder.  Copies of morning 
reports from the veteran's unit during the period in which he 
served in Vietnam were also to be obtained.  

The Board also insurrected the RO to then make a 
determination as to whether or not the veteran served in 
combat and, if so, to accept the veteran's statements 
regarding stressors as conclusive as to their occurrence.  
The veteran's claim was then to be adjudicated in accordance 
with 38 U.S.C.A. § 1154 (b) (West 1991).  If the RO 
determined that the veteran did not participate in combat or 
that his stressors were unrelated to combat, a summary was to 
be prepared of the veteran's stressors and that information, 
with copies of the veteran's personnel records, were to be 
submitted to U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) for an attempt at verification of the 
veteran's claimed stressors.  Then, the RO was to review the 
file and, if it was then determined that the veteran had been 
in combat, or if a claimed stressor was otherwise verified, 
the veteran was to be afforded a VA psychiatric examination 
to provide a medical opinion as to whether he currently 
suffered from PTSD due to a verified inservice stressor.  The 
RO was to then review the veteran's claim, after ensuring 
that the above-enumerated development had been completed.  

In response to the Board's June 1999 remand, the RO 
subsequently contacted the veteran by letter and requested 
information regarding his treatment for psychiatric symptoms 
since his discharge from service.  The RO also requested by 
letter that the veteran provide detailed information 
regarding his purported stressors during his service in 
Vietnam.  The veteran was also provided with a PTSD 
Questionnaire.  

The veteran returned the PTSD Questionnaire in September 
1999.  In this document, the veteran provided the name of his 
unit and indicated that he served in Vietnam during 1969.  He 
listed as stressors for PTSD the death of a friend, 
witnessing the way people were treated in Vietnam, and "air 
attacks."  The veteran indicated that these stressor events 
had occurred in 1969, while he was in the Song Pha-Dulac area 
of Vietnam.  The veteran then elaborated that the friend 
whose death he had witnessed was a 21-year-old black man 
assigned to his company.  He indicated that this incident 
occurred in "1969 during TET Offensive."  Attached to the 
veteran's PTSD Questionnaire in the claims folder was a hand 
written note that stated "No stressor vet was not in Vn 
during 1969."  

In a statement received in September 1999, the veteran 
reported that he had been treated continuously for PTSD since 
1974 at the VA Medical Center in Charleston, South Carolina.  

In January 2000, the RO requested copies of all clinical 
records documenting the veteran's treatment at the Charleston 
VA Medical Center from July 1997 to the present.  Copies of 
these records were subsequently associated with the veteran's 
claims folder.  

The RO also contacted the National Personnel Records Center 
(NPRC) and requested copies of the morning reports of the 
veteran's unit (C Company, 589th Engineering Battalion) for 
the period from June 1, 1970, to August 31, 1970, in order to 
ascertain if a 21 year old black private first class was 
killed in an explosion during that period.  A copy of a DA 
Form 1 was subsequently received from the NPRC that showed 
that a Specialist 4th class [redacted] (SS Number [redacted] 
[redacted]), from the veteran's company had died from shrapnel 
wounds at Song Pha, Vietnam, on August 31, 1970.  

In a supplemental statement of the case dated in June 2000, 
the veteran was informed, essentially, that his claim for 
PTSD continued to be denied because no reported stressor for 
PTSD had been verified.  

In an Informal Hearing Presentation of February 2001, the 
veteran's representative pointed out that the RO had not 
complied with the Board's June 1999 remand in that the RO had 
not made a formal finding in regard to the question of the 
veteran's involvement in combat, had not prepared a detailed 
summary of the veteran's reported stressors for submission to 
USASCRUR for verification of a stressor, and had not afforded 
the VA psychiatric examination required if the existence of a 
reported stressor was verified by USASCRUR.  The veteran's 
representative also argued that the veteran had obviously 
meant 1970 when he asserted in the PTSD Questionnaire that 
his reported stressors occurred in 1969.  In addition, the 
veteran's representative asserted that the possibility that 
Specialist 4th class [redacted] was the individual whose 
death in an explosion the veteran witnessed should have been 
researched by the RO.  In addition, the veteran's 
representative argued that the possibility that the "air 
attacks" reported as a stressor on the veteran's PTSD 
Questionnaire may have represented mistaken attacks on the 
veteran's unit by friendly aircraft should have been 
explored.  

The Board finds itself in agreement with the arguments and 
particulars provided by the veteran's representative 
discussed in the preceding paragraph.   It is apparent that 
the RO has not complied fully with all the instructions 
contained in the Board's Remand of June 1999.  We further 
note in this regard, that RO has only attempted to obtain 
clinical records documenting the veteran's treatment for 
psychiatric symptoms at the VA Medical Center in Charleston, 
South Carolina from June 1997 on, despite the veteran's 
September 1999 statement in which he reported treatment for 
psychiatric symptoms at that VA medical facility since 1974.  
It is further noted that the RO has only sought to obtain 
morning reports from the veteran's unit in Vietnam for the 
period from June to September 1970, and that only a morning 
report from that unit covering a period in late August 1970 
has been associated with the claims folder.  In the June 1999 
remand, the Board instructed the RO to obtain morning reports 
from the veteran's unit covering the relevant period of his 
assignment to that organization (that is from February 1970 
to December 1970).  Additionally, the RO has apparently made 
no effort to obtain any additional personnel records 
pertaining to the veteran that are not already of record.  

The Board is also in agreement with the veteran's 
representative that the RO has not adequately researched the 
veteran's report of witnessing the death of a black soldier 
in an explosion during the summer of 1970, and his allegation 
regarding exposure to air attacks while serving in Vietnam.  
In addition, the RO has not attempted to confirm any of the 
veteran's reported exposures to snipers, mines, and enemy 
night attacks on his unit compound.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order and that, where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
It is therefore apparent that further development by the RO 
is necessary prior to further appellate consideration of the 
veteran's claim for service connection for PTSD.  

In regard to any psychiatric examination which is afforded 
the veteran in the course of further development of his claim 
for service connection for PTSD, the Board notes that should 
the veteran be scheduled for such an examination during the 
pendency of his appeal he is herein advised that, in keeping 
with the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), at least in part the 
purpose of such a requested examination is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending any such VA examination may result in an adverse 
determination.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, this case must also be remanded to the RO so 
that it can again adjudicate the issue certified for appeal 
in light of this recent statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues currently on appeal at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).  

In view of the above, the issue of service connection for 
PTSD is again REMANDED to the RO for the following action:  

1. The RO should contact the claimant and 
inform him of the VA's heightened duty 
to assist him in the development of 
his claim for service connection for 
PTSD under the Veterans Claims 
Assistance Act of 2000.  The RO should 
also inform the veteran of the various 
types of documentation that can serve 
as evidence in regard to this claim.  
In particular, the RO should ask the 
claimant to provide any additional 
information he can recollect in regard 
to the incident in which he witnessed 
the death of a soldier in a booby trap 
explosion, the incident(s) involving 
his exposure to "air attacks" while 
serving in Vietnam, his exposure to 
sniper attacks while in Vietnam, and 
his exposure to mines, and enemy night 
assaults on his unit's compound.  The 
veteran should again be advised that 
this information would be useful in 
any attempt to obtain supportive 
evidence of the stressor events, and 
that he should be as specific as 
possible to facilitate a search for 
verifying information.  Any 
information obtained from the veteran 
should be associated with the claims 
folder.  

2. The RO should obtain copies of all the 
veteran's outpatient and inpatient 
treatment records prior to June 1997 
from the Charleston VA Medical Center.  
All records obtained should be 
associated with the claims folder.  

3. The RO should again contact the NPRC 
and attempt to obtain copies of all 
unit morning reports for C Company, 
589th Engineer Battalion for the period 
from February 1970 through December 
1970.  An attempt should also be made 
to obtain any additional personnel 
records not already contained in the 
veteran's claims folder.  

4. The RO should then make a 
determination on whether the veteran 
engaged in combat during his military 
service.  If the answer is in the 
affirmative and his alleged stressors 
are related to such combat, the 
veteran's lay testimony regarding such 
claimed stressors must be accepted as 
conclusive as to their occurrence and 
the further development for 
corroborative evidence, requested 
below, need not be undertaken.  
Adjudication of the claim should then 
be undertaken in accordance with the 
provisions of 38 U.S.C.A. § 1154(b) 
(West 1991).

5. In the event it is determined that the 
veteran did not participate in combat 
with the enemy, or that the alleged 
stressors were not related thereto, 
the RO should then review the file and 
prepare a summary of the veteran's 
claimed stressors to include a copy of 
his September 1994 stressor statement 
(and any additional information 
received from the veteran concerning 
his claimed stressors, such as the 
PTSD Questionnaire received in 1999) 
and make copies of all service 
personnel records.  This information 
should be sent to the U.S. Armed 
Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissa Road, 
Suite 101, Springfield, Virginia 
22150-3197 for verification of the 
veteran's putative stressors.  
USASCRUR should also be requested to 
obtain the unit history of Company C, 
589th Engineer Battalion 
(Construction), for the period from 
February 1970 through December 1970.  
An attempt should also be made to 
provide information in regard to the 
individual identified as Specialist 4th 
class [redacted] (SS Number [redacted] 
[redacted]), who was a member of the 
veteran's unit and who died of 
shrapnel wounds in August 1970 at Song 
Pfa, Vietnam.  If possible, this 
individual's race, age, and home 
residence should be ascertained, as 
well as the circumstances surrounding 
his fatal wounding.  All information 
obtained from USASCRUR, to include the 
unit history of Company C 589th 
Engineer Battalion (Construction) for 
the period from February 1970 through 
December 1970, and all information 
concerning Specialist 4th class [redacted]
[redacted], should be associated with 
the claims folder.  

6. The RO should then carefully review 
all evidence obtained pursuant to the 
development requested above.  In the 
event these records suggest the 
presence of other sources of relevant 
evidence, such leads should be 
followed to their logical conclusion.  

7. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied as per VBA Fast 
Letters 00-87 (November 17, 2000), and 
00-92 (December 31, 2000).  

8. If it is determined that the veteran 
engaged in combat during service or 
was otherwise exposed to a stressor or 
stressors in service, he should be 
afforded a VA psychiatric examination.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination in 
order that he or she may review 
pertinent aspects of the veteran's 
service and medical history.  The 
examining physician should state that 
he has reviewed the claims folder in 
his examination report.  All tests 
deemed necessary by the examiner must 
be conducted and the clinical findings 
and reasoning which form the basis of 
the opinions requested should be 
clearly set forth.  The psychiatrist 
should then render an opinion as to 
whether the veteran currently suffers 
from PTSD resulting from his military 
experiences in Vietnam.  It should be 
stated whether a current diagnosis of 
PTSD is linked to a specific 
corroborated stressor event 
experienced in Vietnam pursuant to the 
diagnostic criteria set forth in 
Diagnostic And Statistical Manual of 
Mental Disorders (DSM-IV).  If a 
diagnosis of PTSD is rendered, the 
examiner should specify the 
stressor(s) upon which the diagnosis 
is based.

9. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all requested 
development has been completed in 
full.  If any development is 
incomplete, appropriate corrective 
action should be implemented.  When 
the requested development is complete, 
the RO should review this claim.  If 
the benefit sought remains denied, the 
veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond. 

10. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if 
appropriate.  The veteran need take no 
action until he is further informed.  
The purpose of this REMAND is to 
obtain additional information and to 
ensure due process of law.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




